Citation Nr: 1340013	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected bilateral pes planus on and after April 5, 2007.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the RO.

In September 2012, the Board denied the Veteran's claim for an increased rating for the service-connected bilateral pes planus. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in March 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In the Joint Motion, the parties requested the Court vacate the portion of the decision that denied entitlement to an initial disability rating in excess of 10 percent for the service-connected pes planus beginning on April 5, 2007.  The parties agreed that a disability rating in excess of 10 percent was not warranted prior to this date and requested the Court not disturb this portion of the decision. 

In a March 2013 Order, the Court vacated the September 2012 denial of a disability rating in excess of 10 percent for the service-connected pes planus, beginning on April 5, 2007 and remanded to matter to the Board.  

In the September 2012 decision, the Board also denied the Veteran's claim of service connection for chronic fatigue syndrome and the claims for increased ratings for the service-connected irritable bowel, bilateral varicose veins and hepatitis A.  Based on the request of the parties in the Joint Motion, these issues were dismissed by the Court's March 2013 Order and are no longer in appellate status.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the March 2013 Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases for its decision when it "failed to adequately discuss whether [the Veteran] was entitled to an increased disability rating, to include separate disability ratings, for his service-connected bilateral pes planus for the period after April 4, 2007."  See the Joint Motion, pages 1-2.

Specifically, while the Board found that all of the Veteran's symptoms were contemplated by the Diagnostic Code for pes planus, the parties agreed that this diagnostic code did not account for the non-pes planus disabilities of degenerative joint disease; bursitis; plantar fasciitis; tendonitis; metatarsalgia; and neuritis which could entitle him to additional separate disability ratings if service connected. 

Upon review, the last VA examination to address the severity of the service-connected bilateral pes planus took place in May 2011.  However, this examination did not distinguish between the symptomatology attributable to the service-connected pes planus from those caused by the nonservice-connected foot disabilities. 

Accordingly, this issue contains medical questions which cannot be answered on this record.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

These questions concern the current nature and extent of the service-connected bilateral pes planus and, to the extent possible, whether the Veteran's pes planus symptomatology can be separated from the symptomatology attributable to other nonservice-connected foot disabilities. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for his service-connected pes planus since 2007.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the Veteran's VA claims folder.

2.  The RO then should have the Veteran scheduled for an appropriate VA examination to determine the current severity of the service-connected pes planus.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should attempt to distinguish, to the extent possible, the symptomatology which is attributable to the service-connected pes planus from that due to other diagnosed foot disabilities for which service connection has not been granted.  

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

